

 S1254 ENR: Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1254IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Harmful Algal Blooms and Hypoxia Research and Control Act of 1998, and for
			 other purposes.1.Short titleThis Act may be cited as the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014.2.References to the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998
			 (16 U.S.C. 1451 note).3.Inter-Agency task force on harmful algal blooms and hypoxiaSection 603(a) is amended—(1)by striking the following representatives from and inserting a representative from;(2)in paragraph (11), by striking and;(3)by redesignating paragraph (12) as paragraph (13);(4)by inserting after paragraph (11) the following:(12)the Centers for Disease Control and Prevention; and; and(5)in paragraph (13), as redesignated, by striking such.4.National harmful algal bloom and hypoxia programThe Act is amended by inserting after section 603 the following:603A.National harmful algal bloom and hypoxia program(a)EstablishmentNot later than 1 year after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014, the Under Secretary, acting through the Task Force, shall maintain and enhance a national harmful
			 algal bloom and hypoxia program, including—(1)a statement of objectives, including understanding, detecting, predicting, controlling, mitigating,
			 and responding to marine and freshwater harmful algal bloom and hypoxia
			 events; and(2)the comprehensive research plan and action strategy under section 603B.(b)Periodic revisionThe Task Force shall periodically review and revise the Program, as necessary.(c)Task force functionsThe Task Force shall—(1)coordinate interagency review of the objectives and activities of the Program;(2)expedite the interagency review process by ensuring timely review and dispersal of required reports
			 and assessments under this title;(3)support the implementation of the Action Strategy, including the coordination and integration of
			 the research of all Federal programs, including ocean and Great Lakes
			 science and management programs and centers, that address the chemical,
			 biological, and physical components of marine and freshwater harmful algal
			 blooms and hypoxia;(4)support the development of institutional mechanisms and financial instruments to further the
			 objectives and activities of the Program;(5)review the Program’s distribution of Federal funding to address the objectives and activities of
			 the Program;(6)promote the development of new technologies for predicting, monitoring, and mitigating harmful
			 algal bloom and hypoxia conditions; and(7)establish such interagency working groups as it considers necessary.(d)Lead Federal agencyExcept as provided in subsection (h), the National Oceanic and Atmospheric Administration shall
			 have primary responsibility for administering the Program.(e)Program dutiesIn administering the Program, the Under Secretary shall—(1)promote the Program;(2)prepare work and spending plans for implementing the research and activities identified under the
			 Action Strategy;(3)administer peer-reviewed, merit-based, competitive grant funding—(A)to maintain and enhance baseline monitoring programs established by the Program;(B)to support the projects maintained and established by the Program; and(C)to address the research and management needs and priorities identified in the Action Strategy;(4)coordinate with and work cooperatively with regional, State, tribal, and local government agencies
			 and programs that address marine and freshwater harmful algal blooms and
			 hypoxia;(5)coordinate with the Secretary of State to support international efforts on marine and freshwater
			 harmful algal bloom and hypoxia information sharing, research, prediction,
			 mitigation, control, and response activities;(6)identify additional research, development, and demonstration needs and priorities relating to
			 monitoring, prevention, control, mitigation, and response to marine and
			 freshwater harmful algal blooms and hypoxia, including methods and
			 technologies to protect the ecosystems affected by marine and freshwater
			 harmful algal blooms and hypoxia;(7)integrate, coordinate, and augment existing education programs to improve public understanding and
			 awareness of the causes, impacts, and mitigation efforts for marine and
			 freshwater harmful algal blooms and hypoxia;(8)facilitate and provide resources to train State and local coastal and water resource managers in
			 the methods and technologies for monitoring, preventing, controlling, and
			 mitigating marine and freshwater harmful algal blooms and hypoxia;(9)support regional efforts to control and mitigate outbreaks through—(A)communication of the contents of the Action Strategy and maintenance of online data portals for
			 other information about harmful algal blooms and hypoxia to State, tribal,
			 and local stakeholders; and(B)overseeing the development, review, and periodic updating of the Action Strategy;(10)convene at least 1 meeting of the Task Force each year; and(11)perform such other tasks as may be delegated by the Task Force.(f)National Oceanic and Atmospheric Administration activitiesThe Under Secretary shall—(1)maintain and enhance the existing competitive programs at the National Oceanic and Atmospheric
			 Administration relating to harmful algal blooms and hypoxia;(2)carry out marine and Great Lakes harmful algal bloom and hypoxia events response activities;(3)develop and enhance, including with respect to infrastructure as necessary, critical observations,
			 monitoring, modeling, data management, information dissemination, and
			 operational forecasts relevant to harmful algal blooms and hypoxia events;(4)enhance communication and coordination among Federal agencies carrying out marine and freshwater
			 harmful algal bloom and hypoxia activities and research;(5)to the greatest extent practicable, leverage existing resources and expertise available from local
			 research universities and institutions; and(6)increase the availability to appropriate public and private entities of—(A)analytical facilities and technologies;(B)operational forecasts; and(C)reference and research materials.(g)Cooperative effortsThe Under Secretary shall work cooperatively and avoid duplication of effort with other offices,
			 centers, and programs within the National Oceanic and Atmospheric
			 Administration, other agencies on the Task Force, and States, tribes, and
			 nongovernmental organizations concerned with marine and freshwater issues
			 to coordinate harmful algal bloom and hypoxia (and related) activities and
			 research.(h)FreshwaterWith respect to the freshwater aspects of the Program, the Administrator, through the Task Force,
			 shall carry out the duties otherwise assigned to the Under Secretary under
			 this section, except the activities described in subsection (f).(1)ParticipationThe Administrator's participation under this section shall include—(A)research on the ecology and impacts of freshwater harmful algal blooms; and(B)forecasting and monitoring of and event response to freshwater harmful algal blooms in lakes,
			 rivers, estuaries (including their tributaries), and reservoirs.(2)NonduplicationThe Administrator shall ensure that activities carried out under this title focus on new approaches
			 to addressing freshwater harmful algal blooms and are not duplicative of
			 existing research and development programs authorized by this title or any
			 other law.(i)Integrated coastal and ocean observation systemThe collection of monitoring and observation data under this title shall comply with all data
			 standards and protocols developed pursuant to the Integrated Coastal and
			 Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.). Such data
			 shall be made available through the system established under that Act..5.Comprehensive Research Plan and Action StrategyThe Act, as amended by section 4 of this Act, is further amended by inserting after section 603A
			 the following:603B.Comprehensive Research Plan and Action Strategy(a)In generalNot later than 1 year after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014, the Under Secretary, through the Task Force, shall develop and submit to Congress a comprehensive
			 research plan and action strategy to address marine and freshwater harmful
			 algal blooms and hypoxia. The Action Strategy shall identify—(1)the specific activities to be carried out by the Program and the timeline for carrying out those
			 activities;(2)the roles and responsibilities of each Federal agency in the Task Force in carrying out the
			 activities under paragraph (1); and(3)the appropriate regions and subregions requiring specific research and activities to address
			 harmful algal blooms and hypoxia.(b)Regional focusThe regional and subregional parts of the Action Strategy shall identify—(1)regional priorities for ecological, economic, and social research on issues related to the impacts
			 of harmful algal blooms and hypoxia;(2)research, development, and demonstration activities needed to develop and advance technologies and
			 techniques for minimizing the occurrence of harmful algal blooms and
			 hypoxia and improving capabilities to detect, predict, monitor, control,
			 mitigate, respond to, and remediate harmful algal blooms and hypoxia;(3)ways to reduce the duration and intensity of harmful algal blooms and hypoxia, including deployment
			 of response technologies in a timely manner;(4)research and methods to address human health dimensions of harmful algal blooms and hypoxia;(5)mechanisms, including the potential costs and benefits of those mechanisms, to protect ecosystems
			 that may be or have been affected by harmful algal bloom and hypoxia
			 events;(6)mechanisms by which data, information, and products may be transferred between the Program and the
			 State, tribal, and local governments and research entities;(7)communication and information dissemination methods that State, tribal, and local governments may
			 undertake to educate and inform the public concerning harmful algal blooms
			 and hypoxia; and(8)roles that Federal agencies may have to assist in the implementation of the Action Strategy,
			 including efforts to support local and regional scientific assessments
			 under section 603(e).(c)Utilizing available studies and informationIn developing the Action Strategy, the Under Secretary shall utilize existing research,
			 assessments, reports, and program activities, including—(1)those carried out under existing law; and(2)other relevant peer-reviewed and published sources.(d)Development of the Action StrategyIn developing the Action Strategy, the Under Secretary shall, as appropriate—(1)coordinate with—(A)State coastal management and planning officials;(B)tribal resource management officials; and(C)water management and watershed officials from both coastal States and noncoastal States with water
			 sources that drain into water bodies affected by harmful algal blooms and
			 hypoxia; and(2)consult with—(A)public health officials;(B)emergency management officials;(C)science and technology development institutions;(D)economists;(E)industries and businesses affected by marine and freshwater harmful algal blooms and hypoxia;(F)scientists with expertise concerning harmful algal blooms or hypoxia from academic or research
			 institutions; and(G)other stakeholders.(e)Federal RegisterThe Under Secretary shall publish the Action Strategy in the Federal Register.(f)Periodic revisionThe Under Secretary, in coordination and consultation with the individuals and entities under
			 subsection (d), shall periodically review and revise the Action Strategy
			 prepared under this section, as necessary..6.ReportingSection 603 is amended by adding at the end the following:(j)ReportNot later than 2 years after the date the Action Strategy is submitted under section 603B, the
			 Under Secretary shall submit a report to Congress that describes—(1)the proceedings of the annual Task Force meetings;(2)the activities carried out under the Program, including the regional and subregional parts of the
			 Action Strategy;(3)the budget related to the activities under paragraph (2);(4)the progress made on implementing the Action Strategy; and(5)any need to revise or terminate research and activities under the Program..7.Northern Gulf of Mexico hypoxiaSection 604 is amended to read as follows:604.Northern Gulf of Mexico hypoxia(a)Initial progress reportsBeginning not later than 12 months after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014, and biennially thereafter, the Administrator, through the Mississippi River/Gulf of Mexico
			 Watershed Nutrient Task Force, shall submit a progress report to the
			 appropriate congressional committees and the President that describes the
			 progress made by activities directed by the Mississippi River/Gulf of
			 Mexico Watershed Nutrient Task Force and carried out or funded by the
			 Environmental Protection Agency and other State and Federal partners
			 toward attainment of the goals of the Gulf Hypoxia Action Plan 2008.(b)ContentsEach report required under this section shall—(1)assess the progress made toward nutrient load reductions, the response of the hypoxic zone and
			 water quality throughout the Mississippi/Atchafalaya River Basin, and the
			 economic and social effects;(2)evaluate lessons learned; and(3)recommend appropriate actions to continue to implement or, if necessary, revise the strategy set
			 forth in the Gulf Hypoxia Action Plan 2008..8.Great Lakes hypoxia and harmful algal bloomsSection 605 is amended to read as follows:605.Great Lakes hypoxia and harmful algal blooms(a)Integrated assessmentNot later than 18 months after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014, the Task Force, in accordance with the authority under section 603, shall complete and submit to
			 the Congress and the President an integrated assessment that examines the
			 causes, consequences, and approaches to reduce hypoxia and harmful algal
			 blooms in the Great Lakes, including the status of and gaps within current
			 research, monitoring, management, prevention, response, and control
			 activities by—(1)Federal agencies;(2)State agencies;(3)regional research consortia;(4)academia;(5)private industry; and(6)nongovernmental organizations.(b)Plan(1)In generalNot later than 2 years after the date of enactment of the Harmful Algal Bloom and Hypoxia Research and Control Amendments Act of 2014, the Task Force shall develop and submit to the Congress a plan, based on the integrated
			 assessment under subsection (a), for reducing, mitigating, and controlling
			 hypoxia and harmful algal blooms in the Great Lakes.(2)ContentsThe plan shall—(A)address the monitoring needs identified in the integrated assessment under subsection (a);(B)develop a timeline and budgetary requirements for deployment of future assets;(C)identify requirements for the development and verification of Great Lakes hypoxia and harmful algal
			 bloom models, including—(i)all assumptions built into the models; and(ii)data quality methods used to ensure the best available data are utilized; and(D)describe efforts to improve the assessment of the impacts of hypoxia and harmful algal blooms by—(i)characterizing current and past biological conditions in ecosystems affected by hypoxia and harmful
			 algal blooms; and(ii)quantifying effects, including economic effects, at the population and community levels.(3)RequirementsIn developing the plan, the Task Force shall—(A)coordinate with State and local governments;(B)consult with representatives from academic, agricultural, industry, and other stakeholder groups,
			 including relevant Canadian agencies;(C)ensure that the plan complements and does not duplicate activities conducted by other Federal or
			 State agencies;(D)identify critical research for reducing, mitigating, and controlling hypoxia events and their
			 effects;(E)evaluate cost-effective, incentive-based partnership approaches;(F)ensure that the plan is technically sound and cost effective;(G)utilize existing research, assessments, reports, and program activities;(H)publish a summary of the proposed plan in the Federal Register at least 180 days prior to
			 submitting the completed plan to Congress; and(I)after submitting the completed plan to Congress, provide biennial progress reports on the
			 activities toward achieving the objectives of the plan..9.Application with other lawsThe Act is amended by adding after section 606 the following:607.Effect on other Federal authority(a)Authority preservedNothing in this title supersedes or limits the authority of any agency to carry out its
			 responsibilities and missions under other laws.(b)Regulatory authorityNothing in this title may be construed as establishing new regulatory authority for any agency..10.Definitions; Conforming amendment(a)In generalThe Act, as amended by section 9 of this Act, is further amended by adding after section 607 the
			 following:608.DefinitionsIn this title:(1)Action StrategyThe term Action Strategy means the comprehensive research plan and action strategy established under section 603B.(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(3)Harmful algal bloomThe term harmful algal bloom means marine and freshwater phytoplankton that proliferate to high concentrations, resulting in
			 nuisance conditions or harmful impacts on marine and aquatic ecosystems,
			 coastal communities, and human health through the production of toxic
			 compounds or other biological, chemical, and physical impacts of the algae
			 outbreak.(4)HypoxiaThe term hypoxia means a condition where low dissolved oxygen in aquatic systems causes stress or death to resident
			 organisms.(5)ProgramThe term Program means the national harmful algal bloom and hypoxia program established under section 603A.(6)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth
			 of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth
			 of the Northern Mariana Islands, any other territory or possession of the
			 United States, and any Indian tribe.(7)Task ForceThe term Task Force means the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia under section 603(a).(8)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.(9)United States coastal watersThe term United States coastal waters includes the Great Lakes..(b)Conforming amendmentSection 603(a) is amended by striking (hereinafter referred to as the ‘Task Force’).11.Authorization of appropriationsThe Act is further amended by adding after section 608 the following:609.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Under Secretary to carry out sections 603A and 603B
			 $20,500,000 for each of fiscal years 2014 through 2018.(b)Extramural research activitiesThe Under Secretary shall ensure that a substantial portion of funds appropriated pursuant to
			 subsection (a) that are used for research purposes are allocated to
			 extramural research activities. For each fiscal year, the Under Secretary
			 shall publish a list of all grant recipients and the amounts for all of
			 the funds allocated for research purposes, specifying those allocated for
			 extramural research activities..Speaker of the House of RepresentativesVice President of the United States and President of the Senate